Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Sheldrake (60,411) on 1/27/22.
The application has been amended as follows: 
IN THE CLAIMS:
	In claim 1, line 2, “more axles,” has been changed to --more axles, comprising--.
In claim 1, lines 6-7, “to a drive engine” has been changed to --with the drive motor--.
In claim 1, line 12, “drive engine” has been changed to --drive motor--.
In claim 2, line 2, “connect hydrostatic” has been changed to --connect or disconnect the hydrostatic--. 
In claim 2, lines 2-3, “can be connected or disconnected by the electronic device” has been deleted.
In claim 6, line 4, “control device” has been changed to --the control device--.
The above changes to the claims has been made to more clearly claim the invention.


REASONS FOR ALLOWANCE
The instant invention is deemed to be directed to an unobvious improvement over the invention patented in U. S. Patent No. 6,164,402 to Hastreiter.  The improvement comprises a control arrangement for vehicles having a hydrostatic auxiliary drive for one or more axles with further wheels connectable via allocated hydraulic motors, wherein the control device controls the respective displacement volume of the hydraulic motors only as a function of the rotational speed signals from the rear wheel speed sensor, drive motor speed sensor, and the hydraulic motor speed sensors for the purposes of minimizing slippage under varying road conditions and enabling connection or disconnection when the vehicle is in motion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

PRIOR ART
The patent to Hastreiter is cited for the showing of a control arrangement for vehicles having a hydrostatic auxiliary drive similar to applicant's but lacking a control only as a function of the speed sensors.
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing motor graders with front and rear wheels and hydrostatic drives.



Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745 
January 28, 2022